Citation Nr: 1021731	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard 
from March 1981 to January 2003 with verified active duty for 
training (ACDUTRA) from June 22, 1981, to October 7, 1981, 
and from July 27, 2001, to July 28, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and January 2009 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a request for a Travel Board hearing 
that was received by the RO in September 2009.  See Appeal to 
the Board of Veterans' Appeal (VA Form 9) received in 
September 2009.  As such hearing has not yet been conducted, 
this matter should be REMANDED to schedule the Veteran for a 
Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


